

PHANTOM STOCK AWARD AGREEMENT
 
PHANTOM STOCK AWARD AGREEMENT UNDER THE BENCHMARK ELECTRONICS, INC. 2000 STOCK
AWARDS PLAN (THE “PLAN”), dated as of [       ], between Benchmark Electronics,
Inc. (the “Company”), a Texas corporation, and _____
 
This Phantom Stock Award Agreement (this “Award Agreement”) sets forth the terms
and conditions of a phantom stock award (the “Phantom Stock Award”) that is
being granted to you on the date hereof (such date, the “Grant Date”), that is
subject to the terms and conditions specified herein and that is granted to you
under the Plan.  The Phantom Stock Award constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to you, subject to
the terms of this Award Agreement, [    ] shares of Stock.  The Phantom Stock
Award shall have a maximum value of $______.
 
THE PHANTOM STOCK AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND
THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION
PROVISIONS SET FORTH IN SECTION 10 OF THIS AWARD AGREEMENT.  BY SIGNING YOUR
NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS
OF THIS AWARD AGREEMENT.
 
SECTION 1.  The Plan.  The Phantom Stock Award is made pursuant to the Plan, all
the terms of which are hereby incorporated in this Award Agreement.  In the
event of any conflict between the terms of the Plan and the terms of this Award
Agreement, the terms of this Award Agreement shall govern.  In the event of any
conflict between the terms of this Award Agreement and the terms of any
individual employment agreement between you and the Company or any of its
Affiliates (an “Employment Agreement”), the terms of your Employment Agreement
shall govern.
 
SECTION 2.  Definitions.  Capitalized terms used in this Award Agreement that
are not defined in this Award Agreement shall have the meanings as used or
defined in the Plan.  As used in this Award Agreement, the following terms have
the meanings set forth below:
 
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
 
“Vesting Date” means a date on which your rights with respect to a portion of
the shares of Stock subject to the Phantom Stock Award may become fully vested,
as provided in Section 3(a) of this Award Agreement.
 
SECTION 3.  Vesting and Delivery.  (a)  Vesting.  On each Vesting Date set forth
below, your rights with respect to the number of shares of Stock subject to the
Phantom Stock Award that corresponds to such Vesting Date, as specified in the
chart below, shall become vested, provided that you are employed by the Company
or an Affiliate on the relevant Vesting Date, except as otherwise determined by
the Committee in its sole discretion or as otherwise provided in your Employment
Agreement.
 
Vesting Date
 
Number of Shares
that Become Vested
on Vesting Date
   
Aggregate Number
of Shares Vested on
Vesting Date
   
Aggregate Percentage
of Shares Vested on
Vesting Date
                           
March 17, 2010
   
[  ]
     
[  ]
      50 %                          
March 17, 2011
   
[  ]
     
[  ]
      75 %                          
March 17, 2012
   
[  ]
     
[  ]
      100 %



(b)   Delivery of Shares of Stock.  The Company shall deliver to you the shares
of Stock subject to the Phantom Stock Award that vest on each Vesting Date no
later than March 15 of the calendar year following the calendar year that
includes such Vesting Date.
 
SECTION 4.  Forfeiture of the Phantom Stock Award.  Unless the Committee
determines otherwise, and except as otherwise provided in your Employment
Agreement, if your rights with respect to any portion of the Phantom Stock Award
have not become vested prior to the date on which your employment with the
Company and its Affiliates terminates for any reason, your rights with respect
to such portion of the Phantom Stock Award shall immediately terminate, and you
shall be entitled to no further payments or benefits with respect thereto.

 
 

--------------------------------------------------------------------------------

 

SECTION 5.  Voting Rights; Dividend Equivalents.  Prior to the date on which any
shares of Stock subject to the Phantom Stock Award are delivered to you pursuant
to this Award Agreement, you shall not be entitled to exercise any voting rights
with respect to such shares and shall not be entitled to receive dividends or
other distributions with respect thereto.
 
SECTION 6.  Non-Transferability of the Phantom Stock Award.  Unless otherwise
provided by the Committee in its discretion, the Phantom Stock Award may not be
sold, assigned, alienated, transferred, pledged, attached or otherwise
encumbered except as provided in Paragraph XIV(e) of the Plan.  Any purported
sale, assignment, alienation, transfer, pledge, attachment or other encumbrance
of the Phantom Stock Award in violation of the provisions of this Section 6 and
Paragraph XIV(e) of the Plan shall be void.
 
SECTION 7.  Withholding, Consents and Legends.  (a)  Withholding.  The delivery
of shares of Stock pursuant to Section 3(b) of this Award Agreement is
conditioned on satisfaction of any applicable withholding taxes in accordance
with Paragraph XIV(c) of the Plan; provided that you may elect to satisfy any
applicable withholding taxes (i) by having the Company retain shares of Stock
that you would have otherwise received pursuant to Section 3(b) of this Award
Agreement or (ii) by delivery to the Company of shares of Stock that you then
own, in each case that have an aggregate Fair Market Value equal to the amount
of such withholding taxes.
 
(b)  Consents.  Your rights in respect of the Phantom Stock Award are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, your consenting to the Company’s supplying to
any third-party recordkeeper of the Plan such personal information as the
Committee deems advisable to administer the Plan).
 
(c)  Legends.  The Company may affix to certificates for the shares of Stock
issued pursuant to this Award Agreement any legend that the Committee determines
to be necessary or advisable (including to reflect any restrictions to which you
may be subject under any applicable securities laws).  The Company may advise
the applicable transfer agent to place a stop order against any legended shares
of Stock.
 
SECTION 8.  Successors and Assigns of the Company.  The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
 
SECTION 9.  Committee Discretion.  The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
 
SECTION 10.  Dispute Resolution.  (a)  Jurisdiction and Venue.  You and the
Company hereby irrevocably submit to the exclusive jurisdiction of (i) the
United States District Court for the Southern District of Texas and (ii) the
courts of the State of Texas for the purposes of any suit, action or other
proceeding arising out of this Award Agreement or the Plan.  You and the Company
agree to commence any such action, suit or proceeding either in the United
States District Court for the Southern District of Texas or, if such action,
suit or other proceeding may not be brought in such court for jurisdictional
reasons, in the courts of the State of Texas.  You and the Company further agree
that service of any process, summons, notice or document by U.S. registered mail
to the applicable address set forth in Section 11 of this Award Agreement shall
be effective service of process for any action, suit or proceeding in Texas with
respect to any matters to which you have submitted to jurisdiction in this
Section 10(a).  You and the Company irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Award Agreement or the Plan in (A) the United States District Court for
the Southern District of Texas or (B) the courts of the State of Texas, and
hereby and thereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
 
(b)  Waiver of Jury Trial.  You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.
 
(c)  Confidentiality.  You hereby agree to keep confidential the existence of,
and any information concerning, a dispute described in this Section 10, except
that you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 
 

--------------------------------------------------------------------------------

 

SECTION 11.  Notice.  All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:


If to the Company:
Benchmark Electronics, Inc.
 
3000 Technology Drive
 
Angleton, Texas 77515
 
Attention:  Legal Dept.
   
If to you:
Your address on file with the Company



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.
 
SECTION 12.  Headings.  Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision hereof.
 
SECTION 13.  Amendment of this Award Agreement.  The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the Phantom Stock Award shall
be subject to the provisions of Paragraph XII of the Plan).
 
SECTION 14.  Counterparts.  This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 
BENCHMARK ELECTRONICS, INC.
 
by
       
Name:
 
Title:



[NAME],
     


 
 

--------------------------------------------------------------------------------

 